Citation Nr: 1539529	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-46 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the upper extremities other than cervical radiculopathy, to include carpal tunnel syndrome and ulnar neuropathy.  

2.  Entitlement to service connection for a neurological disability of the right lower extremity, claimed as numbness of the foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1983 to August 1983 and active duty from January 2005 to April 2006, with additional service in the Michigan Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2014, the Board remanded the following issues for additional development: (1) service connection for a cervical spine disability, to include degenerative disc disease; (2) service connection for a neurological disability of the upper extremities, to include carpal tunnel syndrome, ulnar neuropathy, and cervical radiculopathy; (3) service connection for hypertension; and (4) service connection for numbness of the feet.  

In February 2015, the Appeals Management Center (AMC) granted service connection for cervical spine degenerative disc disease, radiculopathy of the right and left upper extremities, left lower extremity radiculopathy (claimed as numbness in the left foot), and hypertension.  As service connection was granted, these issues are resolved.  The issues remaining for consideration are as listed above.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of service connection for a neurological disability of the upper extremities other than cervical radiculopathy, to include carpal tunnel syndrome and ulnar neuropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The August 2014 VA examination showed mild incomplete paralysis of the sciatic nerve and the external popliteal nerve on the right; resolving reasonable doubt in the Veteran's favor, this is related to service-connected lumbar spine disability.  


CONCLUSION OF LAW

A neurological disability of the right lower extremity, manifested by mild incomplete paralysis of the sciatic and external popliteal nerves, is associated with the service-connected lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In June 2007, the RO denied service connection for numbness in the bilateral feet.  The Veteran disagreed and perfected this appeal.  As noted, service connection has been established for left lower extremity radiculopathy and thus, this decision is limited to the right lower extremity.   

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pursuant to the July 2015 informal hearing presentation, the Veteran contends his right foot numbness is due to his lumbar spine condition.  The representative argued that the recent VA exams failed to fully examine the right foot and that the AMC failed to include this issue in the most recent supplemental statement of the case.  The representative requested a new examination to address numbness in the right foot as secondary to service-connected disability.  

Review of the claims folder shows the Veteran has had longstanding complaints of low back pain radiating in to the left lower extremity with diagnoses of sciatica, radiculitis, and L5-S1 radiculopathy.  Complaints related to the right lower extremity are sporadic.  

A December 2006 VA neurology note indicates that the Veteran's leg numbness and pain were not attributed to radiculopathy but to bilateral sensory peripheral neuropathy.  Risk factors included heavy metal exposure, particularly lead, by history.  

The Veteran was evaluated by a private neurologist in July 2007 for complaints of paresthesias in the feet.  Following electrodiagnostic testing, the physician stated that while he found evidence of chronic L5 radiculopathy that was consistent with history of injury and left leg pain, he did not find any electrodiagnostic abnormalities that would account for the symmetric paresthesias that he has in his feet.  

The Veteran underwent private electrodiagnostic studies in August 2014.  Impression included "[n]ormal electrodiagnostic evaluation of the right lower extremity."  

The Veteran underwent a VA peripheral nerves examination in August 2014.  At that time, he reported on and off numbness in the right foot.  Regarding symptoms attributable to any peripheral nerve condition, the examiner noted moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity.  Ankle dorsiflexion was 3/5 on the right.  Sensory was decreased in the right lower leg, ankle, foot and toes.  The examiner noted mild incomplete paralysis of the sciatic nerve and the external popliteal nerve on the right.  In the opinion portion of the examination, the examiner stated that although the Veteran had some subjective symptoms and signs on the right lower extremity, there was no objective evidence of neuropathy on EMG studies.  

The Veteran underwent additional peripheral nerves examination in February 2015.  At this time, right ankle dorsiflexion was reported as 5/5.  Deep tendon reflexes at the right ankle were absent.  Sensory examination of the right lower extremity was reported as normal.  The examiner indicated that all nerves of the right and left lower extremities were normal.  The examiner went on to state that the Veteran did not have clinical or EMG/NCV evidence of a peripheral neuropathy causing his problem.  Rather, he had clinical and neuroimaging studies showing radiculopathy.  In the opinion portion of the examination, the examiner stated that the numbness the Veteran has in the left foot was not related to exposure to diesel engine gases but was due to a left L5 radiculopathy and the residual sensory and motor losses even after a decompressive laminectomy.  An opinion was not provided as concerns the complaints in the right lower extremity.

On review, the record contains conflicting information concerning neuropathy versus radiculopathy and further, the objective findings shown on VA examinations in August 2014 and February 2015 appear inconsistent.  The overall evidence, however, shows intermittent complaints related to the right lower extremity and the Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Objectively, the record includes findings of mild incomplete paralysis of the sciatic nerve and external popliteal nerve on the right.  The Veteran is currently service-connected for a lumbar spine disorder and for radiculopathy of the left lower extremity associated with this disorder.  Resolving reasonable doubt in his favor, the Board finds that the neurological disability of the right lower extremity, manifested by mild incomplete paralysis of the sciatic and external popliteal nerves, is related to same.  See 38 C.F.R. §§ 3.102, 3.310.  

 
ORDER

Service connection for a neurological disability of the right lower extremity, manifested by mild incomplete paralysis of the sciatic and external popliteal nerves, is granted.  


REMAND

Pursuant to the June 2014 remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of claimed upper extremity disabilities.  The examiner was directed to answer specific questions.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

First, the examiner was to state whether a neurological disorder of the upper extremities clearly and unmistakably preexisted active service from January 2005 to April 2006.  In response to this question, the examiner stated "[i]t is more likely than not, more than 50% probability, that the ulnar and median neuropathy, exited (sic) prior to active duty from 2005 to 2006."  This opinion mixes the evidentiary standards ("at least as likely as not" versus "clear and unmistakable") and does not comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the examiner was requested to address whether any present neurological disability of the upper extremities was due to or aggravated beyond the natural progress by the claimed cervical spine disability.  In response, the examiner addressed the cervical radiculopathy, but not the carpal tunnel syndrome or ulnar neuropathy.  The Board further notes that service connection has since been established for bilateral upper extremity cervical radiculopathy and this should be considered as concerns secondary service connection.  

On review, the February 2015 VA opinion is inadequate and should be returned for addendum.  See Barr v. Shinseki, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Return the February 2015 VA opinion for addendum.  If the VA examiner who provided the opinion is not available, the information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.

The examiner is requested to respond to the following questions:

(a) Did carpal tunnel syndrome and/or ulnar neuropathy clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service beginning in 2005.  In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.

(b) If carpal tunnel syndrome and/or ulnar neuropathy clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that they were NOT aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition.

(c) If bilateral carpal tunnel syndrome and/or ulnar neuropathy did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that either is directly related to active service or events therein, to include his duties as a mechanic.  

(d) If bilateral carpal tunnel syndrome and/or ulnar neuropathy did not clearly and unmistakably exist prior to service, and is not directly related to service, the examiner should provide an opinion as to whether they are at least as likely as not proximately due to or aggravated by service-connected disability, to include degenerative disc disease of the cervical spine and cervical radiculopathy of the upper extremities.  If aggravation is found, the examiner must provide a baseline level of disability.

A complete rationale should be provided for any opinion offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a neurological disability of the upper extremities other than cervical radiculopathy, to include carpal tunnel syndrome and ulnar neuropathy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


